UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1696



VICKIE L. MCIVER ROBERTS,

                                              Plaintiff - Appellant,

          versus


BAPTIST HOSPITAL AND MEDICAL CENTER, Director,
Employee Relations,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-397-1)


Submitted:   September 15, 2004           Decided:   October 5, 2004


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vickie L. McIver Roberts, Appellant Pro Se.      William Randolph
Loftis, Jr., Kristine Marie Howard, CONSTANGY, BROOKS & SMITH,
L.L.C., Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vickie L. McIver Roberts appeals the district court’s

order granting Defendant’s motion for summary judgment in her

action under Title VII of the Civil Rights Act of 1964, as amended,

and the Americans with Disabilities Act.       We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Roberts v. Baptist Hosp.,

Dir., Employee Relations, No. CA-03-397-1 (M.D.N.C. filed May 17,

2004; entered May 18, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                               - 2 -